Case 3:20-cv-00070-DNH Document 18 Filed 03/11/21 Page 1 of 2

United States District Court
Northern District of New York

CHARLES EDSON ROGERS, III,
Plaintiff,

Case 3:20-cv-00070-DNH

VS.

ANDREW SAUL,

Commissioner of the Social

Security Administration,
Defendant.

Nemo Newmee! meee See Nee” nee” ee” Soe” Noe”

Consent Order for Payment of Fees under the Equal Access to Justice Act

IT IS HEREBY STIPULATED AND AGREED by the undersigned attorneys for the
parties in the above-titled action that Plaintiff be awarded attorney fees and expenses under the
Equal Access to Justice Act (EAJA) (28 U.S.C. § 2412) in the amount of four thousand six hundred
forty-one dollars and twenty-nine cents ($4,641.29).

The award of attorney fees will satisfy all of Plaintiff's claims for fees, costs, and expenses
under 28 U.S.C. § 2412 in this case. Any fees paid belong to Plaintiff and not to her attorney and
can be offset to satisfy pre-existing debt that Plaintiff owes the United States. Astrue v. Ratliff,
560 U.S. 586 (2010). After the Court enters this award, if Defendant can verify that Plaintiff owes
no preexisting debt subject to offset, Defendant agrees to make the award payable to Plaintiff's
attorney pursuant to the EAJA assignment signed by Plaintiff and counsel.

AND, the Court having reviewed the record in this matter;

ITIS on this [At day of MAG 2021;

ORDERED that Plaintiff be awarded fees under EAJA in the amount of $4,641.29, and
that the fees are payable to the Plaintiff, but if Plaintiff does not owe a debt subject to offset,
payable to Plaintiff's attorney.

ORDERED that the within matter is dismissed with prejudice.
Case 3:20-cv-00070-DNH Document 18 Filed 03/11/21 Page 2 of 2

 

HON. DAVIDA. HURD
UNITED STA(ES DISTRICT COURT
The undersigned hereby consent to the form and entry of the within order.
Dated: March 11, 2021
Andrew Saul, CHARLES EDSON ROGERS, III,
By His Attorneys, By His Attorney,

Antoinette T. Bacon,
Acting United States Attorney

‘s/ Louis J. George /s/ Howard D. Olinsky'

Louis J. George Howard D. Olinsky

Special Assistant United States Attorney | N.D.N.Y. Bar Roll No. 102297
N.D.N.Y. Bar Roll No. 701022 Olinsky Law Group

Social Security Administration 250 South Clinton Street, Suite 210
Office of the General Counsel Syracuse, NY 13202

J.F.K. Federal Building, Room 625 (315) 701-5780

Boston, MA 02203 holinsky@windisability.com

(617) 565-2386
louis.george@ssa.gov

 

' Signed by Attorney Louis J. George with Attorney Howard Olinsky’s permission, provided via
email on March 11, 2021.
